
	

114 HR 2681 IH: Training Highly Skilled Americans Act of 2015
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2681
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Ms. Titus (for herself, Mrs. Lawrence, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on the Judiciary and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to establish the STEM Education and Training Account
			 in order to enhance the economic competitiveness of the United States by
			 providing funding for STEM education and training, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Training Highly Skilled Americans Act of 2015. 2.STEM education and training (a)FeeSection 212(a)(5)(A) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(5)(A)) is amended by adding at the end the following:
				
 (v)FeeAn employer shall submit, along with an application for a certification under this subparagraph, a fee of $1,000, which shall be deposited in the STEM Education and Training Account established under section 286(w)..
 (b)H–1B nonimmigrant petitioner accountSection 286(s) of the Immigration and Nationality Act (8 U.S.C. 1356(s)) is amended by striking paragraphs (3) and (4) and inserting the following:
				
					(3)Low-income stem scholarship program
 (A)In generalThirty percent of the amounts deposited into the H–1B Nonimmigrant Petitioner Account shall remain available to the Director of the National Science Foundation until expended for scholarships described in section 414(d) of the American Competitiveness and Workforce Improvement Act of 1998 (42 U.S.C. 1869c) for low-income students enrolled in a program of study leading to a degree in science, technology, engineering, or mathematics.
 (B)Stem education for underrepresentedThe Director shall work in consultation with, or direct scholarship funds through, national nonprofit organizations that primarily focus on science, technology, engineering, or mathematics education for underrepresented groups, such as women and minorities.
 (C)Loan forgivenessThe Director may expend funds from the Account for purposes of loan forgiveness or repayment of student loans which led to a low-income student obtaining a degree in science, technology, engineering, mathematics, or other high demand fields.
						(4)National science foundation grant program for K–12 science, technology, engineering, and
			 mathematics education
 (A)In generalTen percent of the amounts deposited into the H–1B Nonimmigrant Petitioner Account shall remain available to the Director of the National Science Foundation until expended to carry out a direct or matching grant program to support improvement in K–12 education, including through private-public partnerships. Grants awarded pursuant to this paragraph shall include formula-based grants that target lower income populations with a focus on reaching women and minorities.
 (B)Types of programs coveredThe Director shall award grants to programs that— (i)support the development and implementation of standards-based instructional materials models and related student assessments that enable K–12 students to acquire an understanding of science, technology, engineering, and mathematics, and to develop critical thinking skills;
 (ii)provide systemic improvement in training K–12 teachers and education for students in science, technology, engineering, and mathematics, including by supporting efforts to promote gender-equality among students receiving such instruction;
 (iii)support the professional development of K–12 science, technology, engineering, and mathematics teachers in the use of technology in the classroom;
 (iv)stimulate systemwide K–12 reform of science, technology, engineering, and mathematics in urban, rural, and economically disadvantaged regions of the United States;
 (v)provide externships and other opportunities for students to increase their appreciation and understanding of science, technology, engineering, and mathematics (including summer institutes sponsored by an institution of higher education for students in grades 7 through 12 that provide instruction in such fields);
 (vi)involve partnerships of industry, educational institutions, and national or regional community-based organizations with demonstrated experience addressing the educational needs of disadvantaged communities;
 (vii)provide college preparatory support to expose and prepare students for careers in science, technology, engineering, and mathematics; or
 (viii)provide for carrying out systemic reform activities under section 3(a)(1) of the National Science Foundation Act of 1950 (42 U.S.C. 1862(a)(1))..
 (c)Use of feeSection 286 of the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the end the following:
				
					(w)Stem education and training account
 (1)In generalThere is established in the general fund of the Treasury a separate account, which shall be known as the STEM Education and Training Account. Notwithstanding any other section of this title, there shall be deposited as offsetting receipts into the Account all of the fees collected under section 212(a)(5)(A)(v).
						(2)Purposes
 (A)In generalThe purposes of the STEM Education and Training Account are to enhance the economic competitiveness of the United States by—
 (i)strengthening STEM education, including in computer science, at all levels; (ii)ensuring that schools have access to well-trained and effective STEM teachers;
 (iii)supporting efforts to strengthen the elementary and secondary curriculum, including efforts to make courses in computer science more broadly available; and
 (iv)helping colleges and universities produce more graduates in fields needed by American employers. (B)Defined termIn this paragraph, the term STEM education means instruction in a field of science, technology, engineering, or math included in the Department of Education’s Classification of Instructional Programs taxonomy within the summary groups of computer and information sciences and support services, engineering, mathematics and statistics, biological and biomedical sciences, and physical sciences.
							(3)Allocations to States and territories
 (A)In generalSubject to subparagraph (B), the Secretary of Education shall proportionately allocate 70 percent of the amounts deposited into the STEM Education and Training Account each fiscal year to the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States Virgin Islands, American Samoa, and the Northern Mariana Islands in an amount that bears the same relationship as the proportion the State, district, or territory received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding fiscal year bears to the amount all States and territories received under that subpart for the preceding fiscal year.
 (B)Minimum allocationsNo State or territory shall receive less than an amount equal to 0.5 percent of the total amount made available to all States from the STEM Education and Training Account. If a State or territory does not request an allocation from the Account for a fiscal year, the Secretary shall reallocate the State’s allocation to the remaining States and territories in accordance with this paragraph.
 (C)Use of fundsAmounts allocated pursuant to this paragraph may be used for the activities described in section 2(d) of the Training Highly Skilled Americans Act of 2015.
							(4)STEM capacity building at minority-serving institutions
 (A)In generalThe Secretary of Education shall allocate 20 percent of the amounts deposited into the STEM Education and Training Account to establish or expand programs to award grants to institutions described in subparagraph (C)—
 (i)to enhance the quality of undergraduate science, technology, engineering, and mathematics education at such institutions; and
 (ii)to increase the retention and graduation rates of students pursuing degrees in such fields at such institutions.
 (B)Types of programs coveredGrants awarded under this paragraph shall be awarded to— (i)minority-serving institutions of higher education for—
 (I)activities to improve courses and curriculum in science, technology, engineering, and mathematics; (II)efforts to promote gender equality among students enrolled in such courses;
 (III)faculty development; (IV)stipends for undergraduate students participating in research; and
 (V)other activities consistent with subparagraph (A), as determined by the Secretary of Education; and (ii)to other institutions of higher education to partner with the institutions described in clause (i) for—
 (I)faculty and student development and exchange; (II)research infrastructure development;
 (III)joint research projects; and (IV)identification and development of minority and low-income candidates for graduate studies in science, technology, engineering, and mathematics degree programs.
 (C)Institutions includedIn this paragraph, the term institutions shall include— (i)colleges eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321–326a and 328), including Tuskegee University;
 (ii)1994 Institutions, as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note);
 (iii)part B institutions (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)); and
 (iv)Hispanic-serving institutions, as defined in section 502(a)(5) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a)(5)).
 (D)Granting of bonding authorityA recipient of a grant awarded under this paragraph is authorized to utilize such funds for the issuance of bonds to fund research infrastructure development.
 (E)Loan forgivenessThe Director may expend funds from the allocation under this paragraph for purposes of loan forgiveness or repayment of student loans which led to a low-income student obtaining a degree in science, technology, engineering, mathematics, or other high demand fields.
 (5)Workforce investmentThe Secretary of Education shall allocate 5 percent of the amounts deposited into the STEM Education and Training Account to the Secretary of Labor until expended for statewide workforce investment activities that may also benefit veterans and their spouses, including youth activities and statewide employment and training and activities for adults and dislocated workers described in section 128(a) of the Workforce Investment Act of 1998 (29 U.S.C. 2853(a)), and the development of licensing and credentialing programs.
 (6)American dream accountsThe Secretary of Education shall allocate 3 percent of the amounts deposited into the STEM Education and Training Account to award grants, on a competitive basis, to eligible entities to enable such eligible entities to establish and administer American Dream Accounts under section 2(e) of the Training Highly Skilled Americans Act of 2015.
 (7)Administration expensesThe Secretary of Education may expend up to 2 percent of the amounts deposited into the STEM Education and Training Account for administrative expenses, including conducting an annual evaluation of the implementation and impact of the activities funded by the STEM Education and Training Account as required under section 2(d)(3) of the Training Highly Skilled Americans Act of 2015..
			(d)Stem education grants
				(1)Application process
 (A)In generalEach Governor and Chief State School Officer desiring an allocation from the STEM Education and Training Account under section 286(w)(3) of the Immigration and Nationality Act, as added by subsection (c), shall jointly submit a plan, including a proposed budget, signed by the Governor and Chief State School Officer, to the Secretary of Education at such time, in such form, and including such information as the Secretary of Education may prescribe pursuant to subparagraph (B). The plan shall describe how the State plans to improve STEM education to meet the needs of students and employers in the State.
 (B)RulemakingThe Secretary of Education shall issue a rule, through a rulemaking procedure that complies with section 553 of title 5, United States Code, prescribing the information that should be included in the State plans submitted under subparagraph (A).
 (2)Allowable activitiesA State, district, or territory that receives funding from the STEM Education and Training Account may use such funding to develop and implement science, technology, engineering, and mathematics (STEM) activities to serve students, including students of underrepresented groups such as minorities, economically disadvantaged, and females by—
 (A)strengthening the State’s STEM academic achievement standards; (B)implementing strategies for the recruitment, training, placement, and retention of teachers in STEM fields, including computer science;
 (C)carrying out initiatives designed to assist students in succeeding and graduating from postsecondary STEM programs;
 (D)improving the availability and access to STEM-related worker training programs, including community college courses and programs;
 (E)forming partnerships with higher education, economic development, workforce, industry, and local educational agencies; or
 (F)engaging in other activities, as determined by the State, in consultation with businesses and State agencies, to improve STEM education.
					(3)National evaluation
 (A)In generalUsing amounts allocated under section 286(w)(7) of the Immigration and Nationality Act, as added by subsection (c), the Secretary of Education shall conduct, directly or through a grant or contract, an annual evaluation of the implementation and impact of the activities funded by the STEM Education and Training Account.
 (B)Annual reportThe Secretary shall submit a report describing the results of each evaluation conducted under subparagraph (A) to—
 (i)the President; (ii)the Committee on the Judiciary of the Senate;
 (iii)the Committee on the Judiciary of the House of Representatives; (iv)the Committee on Health, Education, Labor, and Pensions of the Senate; and
 (v)the Committee on Education and the Workforce of the House of Representatives. (C)DisseminationThe Secretary shall make the findings of the evaluation widely available to educators, the business community, and the public.
 (4)Rule of constructionNothing in this subsection may be construed to permit the Secretary of Education or any other Federal official to approve the content or academic achievement standards of a State.
				(e)American dream accounts
 (1)DefinitionsIn this subsection: (A)American dream accountThe term American Dream Account means a personal online account for low-income students that monitors higher education readiness and includes a college savings account.
 (B)Appropriate committees of congressThe term appropriate committees of Congress means— (i)the Committee on Health, Education, Labor, and Pensions of the Senate;
 (ii)the Committee on Appropriations of the Senate; (iii)the Committee on Finance of the Senate;
 (iv)the Committee on Education and the Workforce of the House of Representatives; (v)the Committee on Appropriations of the House of Representatives;
 (vi)the Committee on Ways and Means of the House of Representatives; and (vii)any other committee of the Senate or House of Representatives that the Secretary determines appropriate.
 (C)College savings accountThe term college savings account means a savings account that— (i)provides some tax-preferred accumulation;
 (ii)is widely available (such as Qualified Tuition Programs under section 529 of the Internal Revenue Code of 1986 or Coverdell Education Savings Accounts under section 530 of the Internal Revenue Code of 1986); and
 (iii)contains funds that may be used only for the costs associated with attending an institution of higher education, including—
 (I)tuition and fees; (II)room and board;
 (III)textbooks; (IV)supplies and equipment; and
 (V)Internet access. (D)Dual enrollment programThe term dual enrollment program means an academic program through which a secondary school student is able simultaneously to earn credit toward a secondary school diploma and a postsecondary degree or credential.
 (E)Eligible entityThe term eligible entity means— (i)a State educational agency;
 (ii)a local educational agency; (iii)a charter school or charter management organization;
 (iv)an institution of higher education; (v)a nonprofit organization;
 (vi)an entity with demonstrated experience in educational savings or in assisting low-income students to prepare for, and attend, an institution of higher education; or
 (vii)a consortium of 2 or more of the entities described in clauses (i) through (vi). (F)ESEA definitionsThe terms local educational agency, parent, and State educational agency have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and the term charter school has the meaning given the term in section 5210 of such Act.
 (G)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (H)Low-income studentThe term low-income student means a student who is eligible to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
					(2)Grant program
 (A)Program authorizedThe Secretary of Education is authorized to award grants, on a competitive basis, to eligible entities to enable such eligible entities to establish and administer American Dream Accounts for a group of low-income students.
 (B)ReservationFrom the amount made available each fiscal year to carry out this section under section 286(w)(6) of the Immigration and Nationality Act, as added by subsection (c), the Secretary of Education shall reserve not more than 5 percent of such amount to carry out the evaluation activities described in paragraph (5)(A).
 (C)DurationA grant awarded under this subsection shall be for a period of not more than 3 years. The Secretary of Education may extend such grant for an additional 2-year period if the Secretary of Education determines that the eligible entity has demonstrated significant progress, based on the factors described in paragraph (3)(B)(xi).
					(3)Applications; priority
 (A)In generalEach eligible entity desiring a grant under this subsection shall submit an application to the Secretary of Education at such time, in such manner, and containing such information as the Secretary of Education may require.
 (B)ContentsThe application described in subparagraph (A) shall include— (i)a description of the characteristics of a group of not less than 30 low-income public school students who—
 (I)are, at the time of the application, attending a grade not higher than grade 9; and (II)will, under the grant, receive an American Dream Account;
 (ii)a description of how the eligible entity will engage, and provide support (such as tutoring and mentoring for students, and training for teachers and other stakeholders) either online or in person, to—
 (I)the students in the group described in clause (I); (II)the family members and teachers of such students; and
 (III)other stakeholders such as school administrators and school counselors; (iii)an identification of partners who will assist the eligible entity in establishing and sustaining American Dream Accounts;
 (iv)a description of what experience the eligible entity or the eligible entity’s partners have in managing college savings accounts, preparing low-income students for postsecondary education, managing online systems, and teaching financial literacy;
 (v)a description of how the eligible entity will help increase the value of the college savings account portion of each American Dream Account, such as by providing matching funds or incentives for academic achievement;
 (vi)a description of how the eligible entity will notify each participating student in the group described in subparagraph (A), on a semiannual basis, of the current balance and status of the student’s college savings account portion of the student’s American Dream Account;
 (vii)a plan that describes how the eligible entity will monitor participating students in the group described in clause (i) to ensure that each student’s American Dream Account will be maintained if a student in such group changes schools before graduating from secondary school;
 (viii)a plan that describes how the American Dream Accounts will be managed for not less than 1 year after a majority of the students in the group described in clause (i) graduate from secondary school;
 (ix)a description of how the eligible entity will encourage students in the group described in clause (i) who fail to graduate from secondary school to continue their education;
 (x)a description of how the eligible entity will evaluate the grant program, including by collecting, as applicable, data about the students in the group described in clause (i) during the grant period, and, if sufficient grant funds are available, after the grant period, including—
 (I)attendance rates; (II)progress reports;
 (III)grades and course selections; (IV)the student graduation rate (as defined in section 1111 (b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)));
 (V)rates of student completion of the Free Application for Federal Student Aid described in section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090);
 (VI)rates of enrollment in an institution of higher education; and (VII)rates of completion at an institution of higher education;
 (xi)a description of what will happen to the funds in the college savings account portion of the American Dream Accounts that are dedicated to participating students described in clause (i) who have not matriculated at an institution of higher education at the time of the conclusion of the period of American Dream Account management described in clause (viii);
 (xii)a description of how the eligible entity will ensure that funds in the college savings account portion of the American Dream Accounts will not make families ineligible for public assistance; and
 (xiii)a description of how the eligible entity will ensure that participating students described in clause (i) will have access to the Internet.
 (C)PriorityIn awarding grants under this subsection, the Secretary of Education shall give priority to applications from eligible entities that—
 (i)are described in paragraph (1)(E)(vii); (ii)serve the largest number of low-income students;
 (iii)emphasize preparing students to pursue careers in science, technology, engineering, or mathematics; or
 (iv)in the case of an eligible entity described in clause (i) or (ii) of paragraph (1)(E), provide opportunities for participating students described in clause (i) to participate in a dual enrollment program at no cost to the student.
						(4)Authorized activities
 (A)In generalAn eligible entity that receives a grant under this subsection shall use such grant funds to establish an American Dream Account for each participating student described in paragraph (3)(B)(i), which will be used to—
 (i)open a college savings account for such student; (ii)monitor the progress of such student online, which—
 (I)shall include monitoring student data relating to— (aa)grades and course selections;
 (bb)progress reports; and (cc)attendance and disciplinary records; and
 (II)may also include monitoring student data relating to a broad range of information, provided by teachers and family members, related to postsecondary education readiness, access, and completion;
 (iii)provide opportunities for such students, either online or in person, to learn about financial literacy, including by—
 (I)assisting such students in financial planning for enrollment in an institution of higher education; and
 (II)assisting such students in identifying and applying for financial aid (such as loans, grants, and scholarships) for an institution of higher education;
 (iv)provide opportunities for such students, either online or in person, to learn about preparing for enrollment in an institution of higher education, including by providing instruction to students about—
 (I)choosing the appropriate courses to prepare for postsecondary education; (II)applying to an institution of higher education;
 (III)building a student portfolio, which may be used when applying to an institution of higher education;
 (IV)selecting an institution of higher education; (V)choosing a major for the student’s postsecondary program of education or a career path, including specific instruction on pursuing science, technology, engineering, and mathematics majors; and
 (VI)adapting to life at an institution of higher education; and (v)provide opportunities for such students, either online or in person, to identify skills or interests, including career interests.
						(B)Access to American dream account
 (i)In generalSubject to clauses (iii) and (iv), and in accordance with applicable Federal laws and regulations relating to privacy of information and the privacy of children, an eligible entity that receives a grant under this subsection shall allow vested stakeholders described in clause (ii), to have secure access, through the Internet, to an American Dream Account.
 (ii)Vested stakeholdersThe vested stakeholders that an eligible entity shall permit to access an American Dream Account are individuals (such as the student’s teachers, school counselors, counselors at an institution of higher education, school administrators, or other individuals) that are designated, in accordance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g), by the parent of a participating student in whose name such American Dream Account is held, as having permission to access the account. A student’s parent may withdraw such designation from an individual at any time.
 (iii)Exception for college savings accountAn eligible entity that receives a grant under this subsection shall not be required to give vested stakeholders described in clause (ii), access to the college savings account portion of a student’s American Dream Account.
 (iv)Adult studentsNotwithstanding clauses (i) through (iii), if a participating student is age 18 or older, an eligible entity that receives a grant under this subsection shall not provide access to such participating student’s American Dream Account without the student’s consent, in accordance with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g).
 (v)Input of student informationStudent data collected pursuant to subparagraph (A)(ii)(I) may only be entered into an American Dream Account by a school administrator or such administrator’s designee.
 (C)Prohibition on use of student informationAn eligible entity that receives a grant under this subsection may not use any student-level information or data for the purpose of soliciting, advertising, or marketing any financial or nonfinancial consumer product or service that is offered by such eligible entity, or on behalf of any other person.
 (D)Limitation on the use of grant fundsAn eligible entity shall not use more than 25 percent of the grant funds provided under this subsection to provide the initial deposit into a college savings account portion of a student’s American Dream Account.
					(5)Reports and evaluations
 (A)In generalNot later than 1 year after the Secretary of Education has disbursed grants under this subsection, and annually thereafter, the Secretary of Education shall prepare and submit a report to the appropriate committees of Congress that includes an evaluation of the effectiveness of the grant program established under this subsection.
 (B)ContentsThe report described in subparagraph (A) shall— (i)list the grants that have been awarded under paragraph (2)(A);
 (ii)include the number of students who have an American Dream Account established through a grant awarded under paragraph (2)(A);
 (iii)provide data (including the interest accrued on college savings accounts that are part of an American Dream Account) in the aggregate, regarding students who have an American Dream Account established through a grant awarded under paragraph (2)(A), as compared to similarly situated students who do not have an American Dream Account;
 (iv)identify best practices developed by the eligible entities receiving grants under this subsection; (v)identify any issues related to student privacy and stakeholder accessibility to American Dream Accounts;
 (vi)provide feedback from participating students and the parents of such students about the grant program, including—
 (I)the impact of the program; (II)aspects of the program that are successful;
 (III)aspects of the program that are not successful; and (IV)any other data required by the Secretary of Education; and
 (vii)provide recommendations for expanding the American Dream Accounts program. (6)Eligibility to receive federal student financial aidNotwithstanding any other provision of law, any funds that are in the college savings account portion of a student’s American Dream Account shall not affect such student’s eligibility to receive Federal student financial aid, including any Federal student financial aid under the Higher Education Act of 1965 (20 U.S.C. 1001), and shall not be considered in determining the amount of any such Federal student aid.
 (f)Conforming amendmentSection 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) is amended by adding at the end the following:
				
 (5)Notwithstanding paragraph (1), amounts made available under the college savings account portion of an American Dream Account under section 2(e)(4) of the Training Highly Skilled Americans Act of 2015 shall not be treated as estimated financial assistance for purposes of section 471(3)..
			
